DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figure 3 shows positioning system as both elements 314 and 316 while it appears element 316 should be the navigation system (para [0048]).   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-10, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 5,906,335).
In re. claim 1, Thompson teaches a propulsion system for use with a balloon apparatus for lighter-than-air operation in the stratosphere (as the intended use does not further define the claim), the balloon apparatus having a balloon envelope (balloon inside the blimp) (col. 5, ln. 55-56), a payload (29) and a connecting member (38) coupling the payload to the balloon envelope (fig. 2), the propulsion system comprising: a propulsion assembly (25) including a propeller (22, 24); a motor assembly operatively coupled to the propeller assembly and configured to rotate the propeller in a clockwise or counterclockwise direction about a first axis (axis of central engine) (col. 5, ln. 40-43); a rotation module (32) connected to the motor assembly (fig. 2), the rotation module being rotatably coupled to the connecting member (col. 3, ln. 17-19) of the balloon apparatus to provide at least partial rotation of the propulsion assembly about the connecting member along a second axis (axis of shaft (38)); and an electronics module (64) including at least one processor (microprocessor controlled by controller) configured to control actuation of the motor assembly (communicates with each component of the blimp) and rotation of the rotation module (col. 3, ln. 45-52).
In re. claim 2, Thompson teaches the propulsion system of claim 1, wherein the rotation module is configured to provide 360º rotation of the propeller assembly about the second axis (as is understood by rotation around the axis of shaft (38)) (fig. 6B)).
In re. claim 3, Thompson teaches the propulsion system of claim 1, wherein the second axis is perpendicular to the first axis (fig. 2).

In re. claim 6, Thompson teaches the propulsion system of claim 5, wherein the one or more sensors detect a location (blimp’s position) and orientation of the propulsion system (settings of components) (col. 3, ln. 62-67).
In re. claim 7, Thompson teaches the propulsion system of claim 6, wherein the at least one processor is configured to control actuation of the motor assembly in accordance with a location detected by the sensors to drive the balloon apparatus towards a target location or to maintain the balloon apparatus over the target location (via control of position and settings of components) (col. 3, ln. 62-67).
In re. claim 9, Thompson teaches the propulsion system of claim 1, wherein the at least one processor is configured to control actuation of the motor assembly according to a power control mode (e.g. throttle (71,75)) (fig. 3).
In re. claim 10, Thompson teaches the propulsion system of claim 1, further comprising the balloon apparatus (10) (fig. 1).
In re. claim 13, Thompson teaches the propulsion system of claim 1, wherein the rotation module includes a rotation motor (40, 48) and a gear (bevel gears) (fig. 2), the rotation motor being configured for control by the at least one processor of the electronics module to cause actuation of the gear (via actuation of first and second servo motors (40, 48)) (fig. 3).
In re. claim 14, Thompson teaches the propulsion system of claim 1, wherein the propeller assembly includes a central hub affixed to the propeller (fig. 2).
In re. claim 15, Thompson teaches the propulsion system of claim 1, wherein the at least one processor of the electronics module comprises a lateral propulsion controller configured to: set a 
In re. claim 16, Thompson teaches the propulsion system of claim 1, wherein the at least one processor of the electronics module includes a power usage controller configured to manage power subsystems of the electronics module (via throttle (71, 75)) (fig. 3).
In re. claim 17, Thompson teaches the propulsion system of claim 16, wherein the power subsystems include one or more of an altitude control power subsystem (via telemetry and sensors (68)), a communication power subsystem (60), and a lateral propulsion power subsystem (via servos (69, 73)) (fig. 3).
In re. claim 18, Thompson teaches the propulsion system of claim 1, wherein the motor assembly (i.e. outer nacelle portion) is disposed between the propulsion assembly and the rotation module (fig. 5A).

Claims 1, 5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoheisel (US 2016/0202704).

In re. claim 1, Hoheisel teaches a propulsion system for use with a balloon apparatus for lighter-than-air operation in the stratosphere (para [0031]), the balloon apparatus having a balloon envelope (2) (fig. 1), a payload (640) (fig. 6) (para [0082]) and a connecting member (106) coupling the payload to the balloon envelope (fig. 1), the propulsion system comprising: a propulsion assembly (620) including a propeller (para [0038]) (fig. 6); a motor assembly operatively coupled to the propeller assembly and configured to rotate the propeller in a clockwise or counterclockwise direction about a first axis (para [0040]); a rotation module (610) connected to the motor assembly 
In re. claim 5, Hoheisel teaches the propulsion system of claim 1, wherein the electronics module includes one or more sensors configured to detect information about the propulsion system or the balloon apparatus (para [0039]).
In re. claim 8, Hoheisel teaches the propulsion system of claim 5, wherein the one or more sensors includes an inertial measurement unit configured to sense acceleration information associated with the propulsion system (inertial management unit) (para [0039]).
In re. claim 10, Hoheisel teaches the propulsion system of claim 1, further comprising the balloon apparatus (102) (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to claims 1 and 10 respectively above and further in view of Ledergerber et al. (US 2015/0078620).

Ledergerber teaches a rotation module (27) (fig. 3) includes a slip ring element or cable rotation management mechanism (31) rotatably coupled to an exterior surface of a connecting member (28) (para [0092]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson to incorporate the teachings of Ledergerber to have the recited rotational coupling, since Thompson discusses control of the ballast via radio control and doing so would provide a way to control the ballast via a wired connection, reducing the risk of radio communication failure.
In re. claim 11, Thompson propulsion system of claim 10, further comprising: wherein the rotation module is rotatably coupled to an exterior surface of the connecting member (fig. 5A).
Thompson fails to disclose a cable or wiring running along the connecting member between the payload and the balloon envelope.
Ledergerber teaches a cable or wiring (cables carrying power and signals) running along a connecting member (28) between the payload and the balloon envelope (para [0092]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson to incorporate the teachings of Ledergerber to have the recited wiring arrangement, since Thompson discusses control of the ballast via radio control and doing so would provide a way to control the ballast via a wired connection, reducing the risk of radio communication failure.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hoheisel as applied to claim 10 above and further in view of Hiebl et al. (US 2012/0138733).

In re. claim 12, Hoheisel teaches the propulsion system of claim 10, further comprising: a solar panel assembly (630) coupled to the payload (para [0081]), the payload and the solar panel assembly being configured to rotate about the connecting member to align the solar panel assembly with the sun (via rotation about vertical axis) (para [0086]); wherein the rotation module is configured to provide at least partial rotation of the propulsion system about the connecting member (para [0086]).
Hoheisel fails to disclose independent rotation of the payload and the solar panel assembly about the connecting member.
Hiebl teaches independent rotation of a solar panel assembly (101) about a connecting member (gimbal-mounted) (para [0065]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hoheisel to incorporate the teachings of Hiebl to have independent rotation of the solar panel assembly, for the purpose of aligning the solar generator without changing the flight direction of the vehicle.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoheisel as applied to claim 1 above and further in view of Hartung et al. (US 4,984,757)

In re. claim 19, Hoheisel fails to disclose a motor tether coupling the motor assembly to the rotation module.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hoheisel to incorporate the teachings of Hartung to have the recited safety arrangement, for the purpose of preventing the motor from inadvertently falling away from the housing in the instance of a failure.
In re. claim 20, Hoheisel as modified by Hartung (see Hoheisel) teach the propulsion system of claim 19, further comprising a safety tether (104) securing the propulsion system to the balloon envelope (fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647